Citation Nr: 1023662	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for postoperative residuals of fracture and open reduction of 
the right tibia and fibula.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk 



INTRODUCTION

The Veteran had active service from October 1978 to January 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Los 
Angeles, California.

This matter was previously before the Board in November 2009, 
at which time it was remanded for additional development.  It 
is now returned to the Board.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is raised by the record as the evidence of record 
shows that the Veteran is unemployable.  Specifically, the 
Veteran has not been employed for the last two to five years 
and during that time has been seeking employment that 
requires little to no movement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

I.  Tibia and Fibula

In November 2009 the Board remanded the Veteran's increased 
rating claim with the following instructions: 

The Veteran should then be afforded an additional 
VA orthopedic examination...  Following completion 
of the orthopedic examination the examiner should 
specifically comment regarding the severity of 
the Veterans service-connected right lower 
extremity disability, to include any and all 
limitation of motion (e.g., flexion and/or 
extension) as well as any functional loss 
associated with pain, weakened movement, excess 
fatigue, incoordination, swelling, and deformity 
or atrophy of disuse.

The March 2010 VA examiner failed to discuss limitation of 
motion, specifically the flexion or extension of the right 
knee and ankle.  In this regard, the Board points out that 
Diagnostic Code 5262 provides a 10 percent rating for 
malunion of the tibia and fibula with slight knee or ankle 
disability; a 20 percent rating malunion of the tibia and 
fibula with moderate knee or ankle disability; a 30 percent 
rating for malunion of the tibia and fibula with marked knee 
or ankle disability; and, a 40 percent evaluation for 
nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262 
(2009).  Although the "tibia and fibula is not considered a 
joint," range of motion findings for the knee and ankle are 
needed to adequately evaluate the Veteran's claim.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 and 5271 
(2009).  The Board also notes that in determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion, whether 
raised by the Veteran or not.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Because the examiner failed to answer the 
Board's question, another remand is now required.  38 C.F.R. 
§ 19.9 (2009).

II.  TDIU

Additional development is necessary before the Veteran's 
claim of entitlement to a TDIU can be decided.

The record does not contain a medical opinion as to whether 
the Veteran is unable to secure and maintain gainful 
employment as a result of his service-connected disabilities.  
A May 2010 statement by the Veteran's representative stated 
that the Veteran is currently unemployed due to limitations 
of his lower right knee.  In the March 2010 VA examination 
the Veteran indicated that he has been unemployed for the 
last two to five years because he wants a job that requires 
less movement due to pain in the right knee. 

The Board notes that service connection is currently in 
effect for post-operative residuals of a fracture and open 
reduction of the right tibia and fibula, rated at 10% 
disabling, and for loss of a tooth, rated at 0% disabling.  
The Veteran has not asserted unemployability due to a loss of 
a tooth, nor does the record show additional impairment 
related to this matter.

The Veteran does not have a sufficient rating to satisfy the 
threshold minimum requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  Notwithstanding the provisions of 
38 C.F.R. § 4.16(a), TDIU can be granted in cases where a 
service connected disability causes unemployability 
regardless of the percentage evaluations.  38 C.F.R. § 
4.16(b).  The Board is not permitted to grant a TDIU under 38 
C.F.R. § 4.16(b) in the first instance.  Where appropriate, 
the claim must be considered by VA's Director of Compensation 
and Pension Service.  Bowling v. Principi, 15 Vet. App. 1 
(2001).

The Board also points out that it may not reject a TDIU claim 
without producing evidence, as distinguished from mere 
conjecture, that a veteran can perform work that would 
produce sufficient income to be other than marginal.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  When a TDIU claim is 
presented, a VA examining physician should generally address 
the extent of functional and industrial impairment from the 
veteran's service-connected disabilities.  Gary v. Brown, 7 
Vet. App. 229 (1994); see Martin (Roy) v. Brown, 4 Vet. App. 
136 (1993).  The Board has a duty to supplement the record by 
obtaining an examination that includes an opinion regarding 
the effect of the Veteran's service-connected disabilities on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294 
(1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another VA 
orthopedic examination.  The claims file 
must be made available to the examiner for 
review prior to the examination, and the 
examination report should indicate that 
such a review was conducted.  The examiner 
should specifically comment regarding the 
severity of the Veteran's service-
connected right lower extremity 
disability, to include any and all 
limitation of motion (e.g., flexion and 
extension of the ankle and knee). 

Additionally, following the examination 
the examiner should state whether the 
Veteran's service-connected impairment of 
the tibia and fibula prevents him from 
obtaining or retaining a substantially 
gainful occupation.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due 
to the appellant's service-connected 
disability, bearing in mind his entire 
social-medical history, particularly, any 
degree of industrial impairment.  The 
examiner should not consider impairment 
from nonservice-connected disabilities 
when assessing whether the service-
connected disability renders the Veteran 
unemployable.  

2.  Once the development has been 
completed, the claims should be 
readjudicated.  (If appropriate, the TDIU 
claim should be referred to the Director 
of Compensation and Pension.)  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded an 
appropriate opportunity to respond before 
returning the record to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


